Per Curiam.
On order of the Court, the requests by the State Senate for advisory opinions on the constitutionality of 1975 PA 195 and 1975 PA 196 are considered, and the same hereby are denied.
The Court respectfully declines to advise as to the constitutionality of those public acts because they were both given immediate effect and were given an effective date of August 1, 1975.
The transmittals to this Court of the Senate resolutions requesting advisory opinions were dated August 11, 1975, and were received by this Court August 12, 1975.
Under the Constitution (Const 1963, art 3, § 8) the request for an advisory opinion must come after enactment and before the effective date.
Kavanagh, C. J., and Williams, Levin, Coleman, Fitzgerald, Lindemer, and Ryan, JJ., concurred.